                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01612-PAB-MEH

ADAM DERITO,

       Plaintiff,

v.

UNITED STATES OF AMERICA,

       Defendant.


                                          ORDER


       This matter is before the Court on defendant’s Motion to Dismiss Pursuant to

Rule 12(b)(1) and Rule 12(b)(6) [Docket No. 46] filed on May 30, 2019. On June 20,

2019, plaintiff Adam DeRito filed a response. Docket No. 51. Defendant replied on

July 11, 2019. Docket No. 54.

I. BACKGROUND1

       Plaintiff Adam DeRito enrolled in the United States Air Force Academy (“the

Academy”) in June 2006. Docket No. 37 at 1, ¶ 1. In 2008, pl aintiff received two

reprimands during his time at the Academy: one reprimand for “misuse of government

network” and the other for having a bottle of liquor in his room. Id. at 1-2, ¶ 3; id. at 8,

¶¶ 35-36. In April 2010, plaintiff received non-judicial punishment under Article 15 of



       1
         In considering defendant’s motion to dismiss, the Court assumes the
allegations in plaintiff’s amended complaint [Docket No. 37] are true. Brown v.
Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011).
the Uniform Code of Military Justice for “fraternization.” Id. at 2, ¶ 6; at 9, ¶ 38.

Specifically, plaintiff had violated a no-contact order and had an “unprofessional

relationship” with an Academy preparatory school cadet. Id. at 9, ¶ 38. Plaintiff denied

these allegations. Id., ¶ 39. Plaintiff then became an informant for the Academy’s

Special Investigations Unit in order to mitigate his punishment. Id. at 1-2, ¶ 3. In this

role, plaintiff reported incidents “of rule-breaking, sexual assault, and other violations

against other cadets, athletes, and others . . . within the Academy.” Id. at 2, ¶ 4.

       In April 2010, plaintiff received a letter stating that the Academy was initiating

plaintiff’s involuntary disenrollment based on the two reprimands. Id. at 10, ¶ 44. A

disenrollment hearing was held in May 2010. Id., ¶ 47. In June 2010, plaintiff was

disenrolled from the Academy, was ordered to pay approximately $260,000 for

educational reimbursements, and had his wages garnished. Id. at 11, ¶¶ 50-51. As a

result, plaintiff did not receive his bachelor’s degree. Id., ¶ 51. Plaintiff filed “two

administrative actions” with the Academy: the first resulted in “a decision . . . without a

hearing on or about May 2013,” which “only covered some of the claims made in this

action,” and the second, which was filed in June 2017, with an addendum in February

2018, had not yet been ruled on at the time of the filing of plaintiff’s amended

complaint. Id. at 4, ¶¶ 17-19.2


       2
         In his response to defendant’s motion to dismiss, plaintiff attached an “advisory
opinion” from a “psychological advisor” from the Air Force Board for Correction of
Military Records (“AFBCMR”). Docket No. 51-1. The introductory letter states that the
advisory opinion “is not a board decision on [plaintiff’s] application,” id. at 1, but rather
that plaintiff’s case file was being forwarded to the AFBCMR. Id.; id. at 2. The
AFBCMR psychological advisor found “sufficient evidence to support applicant’s
request to remove diagnoses of Impulsive Control Disorder NOS and Personality

                                               2
       Plaintiff later enlisted in the Colorado Army National Guard, where he applied to

become a warrant officer and to attend flight school. Id. at 3, ¶ 10-11; id. at 12, ¶ 55.

During the screening process, plaintiff was informed that he had adverse medical

records in his Academy file. Id., ¶ 56. These records were entered by a person named

Henley Price a year after plaintiff left the Academy. Id. at 12, ¶ 57. 3 Plaintiff alleges

that, at the time, Ms. Price was not a licensed psychologist, id., ¶ 57, and that these

medical records were falsified. Id. at 13, ¶ 61. Plaintiff claims that these falsified

medical records have prevented him from becoming a warrant officer. Id.

       On June 26, 2018, plaintiff sued defendant 4 [Docket No. 1], and on May 1, 2019,

plaintiff filed an amended complaint. Docket No. 37. Plaintiff raises claims of (1) a

violation of his procedural and substantive due process rights based on the change

made to his medical records, id. at 14-15; (2) negligence for allowing the falsified


Disorder NOS assigned post academy from his records[,] as [there was] insufficient
evidence in his records to support the assigned diagnoses. Id. at 5. The advisor also
found “insufficient evidence that [plaintiff] had any mental health conditions that may
mitigate his misconduct leading to his disenrollment” from the Academy and “that would
support his request for an upgrade to Honorable and a completed degree from the
Academy.” Id. Plaintiff alleges that, to date, his records have not been changed.
Docket No. 51 at 1. Defendant argues that citing a new document “is, of course,
improper on a motion to dismiss,” but also argues that the document “only serves to
highlight the misguided nature of this lawsuit.” Docket No. 54 at 1. For purposes of
ruling on defendant’s motion to dismiss, the Court does not consider this document.
       3
        Plaintiff alleges that Ms. Price is an agent of the Academy, but does not
indicate in what capacity. Docket No. 37 at 16, ¶ 78.
       4
        Plaintiff originally named the Academy, Ms. Price, and “John Does 1-50” as
defendants. See Docket No. 1 at 1. Those defendants filed an Unopposed Motion to
Substitute the United States as a Defendant on Plaintiff’s Tort Claims [Docket No. 23].
The motion was granted and the United States was substituted in as a defendant and
the Academy and Ms. Price were removed from the caption. Docket No. 25.

                                              3
medical records to be placed in his file, id. at 15-17; (3) a violation of his procedural

due process rights based on his disenrollment from the Academy, id. at 17-18; (4)

improper denial of a promotion under the Military Pay Act, 37 U.S.C. § 204, id. at 19;

and (5) for a declaratory judgment that plaintiff was improperly disenrolled from the the

Academy and an order that plaintiff be conferred his bachelor’s degree and

“corresponding eligibility to be commissioned as an officer in the United States Army.”

Id. at 19-21. Defendant moves to dismiss plaintiff’s lawsuit in its entirety. Docket No.

46.

II. LEGAL STANDARD – RULE 12(b)(1)

       Defendant moves to dismiss plaintiff’s lawsuit under Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure. Dismissal pursuant to Rule 12(b)(1) is

appropriate if the Court lacks subject matter jurisdiction over claims for relief asserted

in the complaint. Rule 12(b)(1) challenges are generally presented in one of two forms:

“[t]he moving party may (1) facially attack the complaint's allegations as to the

existence of subject matter jurisdiction, or (2) go beyond allegations contained in the

complaint by presenting evidence to challenge the factual basis upon which subject

matter jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072,

1074 (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir.

2003)). When reviewing the factual basis on which subject matter jurisdiction rests, the

district court does not presume the truthfulness of the complaint and “has wide

discretion to allow affidavits, other documents, and a limited evidentiary hearing to

resolve disputed jurisdictional facts under Rule 12(b)(1).” Holt v. United States, 46 F.3d


                                              4
1000, 1003 (10th Cir. 1995) (citations omitted). Consideration of evidence outside the

pleadings does not convert the motion to a Rule 56 motion. Id. The proponent of

federal jurisdiction bears the burden of establishing that jurisdiction. Kunk v. Salazar,

No. 07-cv-01617-PAB-MJW, 2009 WL 3052292, at *2 (D. Colo. Sep. 22, 2009).

III. ANALYSIS

       Defendant raises many arguments advocating for the dismissal of each of

plaintiff’s five claims. Defendant argues that plaintiff’s due process claims (Claim 1 and

Claim 3) must be dismissed because (1) they are nonjusticiable, Docket No. 46 at 3-4,

12; (2) they are time-barred, id. at 8, 13; and (3) they fail to state a claim under Rule

12(b)(6). Id. at 5-8, 12-13. Defendant contends that plaintiff’s negligence claim (Claim

2), which defendant classifies as a defamation claim, must be dismissed because

plaintiff did not exhaust his administrative remedies, id. at 9, or, in the alternative,

because the claim is barred under 28 U.S.C. § 2680(h) and the Feres doctrine.5 Id. at

10-11. Defendant challenges plaintiff’s claim for failure to promote on the basis that the

Court lacks jurisdiction over the claim, id. at 13, and that it is nonjusticiable. Id. at 14.

Finally, defendant argues that the Court lacks jurisdiction over defendant’s declaratory

judgment claim. Id. at 15.

       A. Plaintiff’s Due Process Claims



       5
         “In 1946, Congress passed the [Federal Tort Claims Act (“FCTA”)], which
waived the sovereign immunity of the United States for certain torts committed by
federal employees.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). In Feres v. United
States, 450 U.S. 135 (1950), the Supreme Court held that the FTCA did not waive the
government’s sovereign immunity for “injuries to servicemen where the injuries arise
out of or are in the course of activity incident to service.” Id. at 146.

                                               5
      In his amended complaint, plaintiff asserts two claims raising due process

violations: first, he argues that his procedural and substantive due process rights were

violated when his medical records were changed, Docket No. 37 at 14-15, and second,

he argues that his due process rights6 were violated when he was disenrolled from the

Academy. Id. at 17.

             1. Justiciability

      Defendant argues that plaintiff’s due process claims should be dismissed

because they are nonjusticiable. Specifically, defendant argues that plaintiff improperly

seeks judicial intervention into the executive and legislative branches’ handling of

internal military matters. Docket No. 46 at 5, 12. “The military constitutes a specialized

community governed by a separate discipline from that of the civilian. Orderly

government requires that the judiciary be as scrupulous not to interfere with legitimate

Army matters as the Army must be scrupulous not to intervene in judicial matters.”

Orloff v. Willoughby, 345 U.S. 83, 94 (1953).

      “Justiciability is a particularly apt inquiry when one seeks review of military

activities.” Murphy v. United States, 993 F.2d 871, 872 (Fed. Cir. 1993). “The Tenth

Circuit has recognized that the federal judiciary has a narrow and restricted role with

regard to the internal affairs of the military.” Fairbanks v. United States, 2009 WL

10671681, at *4 (W.D. Okla. Dec. 21, 2009) (citing Schulke v. United States, 544 F.2d

453, 455 (10th Cir. 1976)). Similarly, the Court of Appeals for the District of Columbia


      6
          Plaintiff does not specify whether his allegations are based on procedural or
substantive due process rights. See Docket No. 37 at 17. The Court assumes that
plaintiff’s claim is based on a procedural due process argument.

                                            6
has observed that “[t]he Constitution vests ‘[t]he complex, subtle, and professional

decisions as to the composition, training, equipping, and control of a military force’

exclusively in the legislative and executive branches.” Kreis v. Sec. of Air Force, 866

F.2d 1508, 1512 (D.C. Cir. 1989) (quoting Gilligan v. Morgan, 413 U.S. 1, 10 (1973));

see also Murphy v. United States, 993 F.2d 871, 873 (Fed. Cir. 1993) (stating that

judicial intrusion into military issues “raises a separation of powers issue” because

“Congress and the Executive have primary authority and responsibility over matters

military”).

                      a. Plaintiff’s medical records

       First, plaintiff claims that his due process rights were violated when his military

medical records were altered after he was no longer enrolled in the Academy. Docket

No. 37 at 14. In response to defendant’s argument that this claim is not justiciable,

plaintiff argues that “[t]he justiciable question . . . is ‘can a citizen challenge the

military’s decision to re-evaluate and change a prior service member’s medical records

in a court of law after [he has] left the military and become a civilian?’.” Docket No. 51

at 4. Plaintiff contends that he is not asking the court to intervene in internal military

matters, but rather is requesting that his medical records be corrected. Id.7



       7
         The relief that plaintiff seeks related to this claim is unclear. In his amended
complaint, he does not request that the Court issue an order directing defendant to
correct his medical records, see Docket No. 37, and the declaratory relief requested in
his prayer is unrelated to his medical records. See id. at 21-22. However, in his
response to defendant’s motion to dismiss, plaintiff implies that he seeks an order
directing defendant to “correct[] . . . his mental health records.” Docket No. 51 at 3; see
also id. at 4 (suggesting that “civilians can challenge, and have changed, aspects of
their discharge and medical records”).

                                               7
       “There are thousands of routine personnel decisions regularly made by the

services which are variously held nonjusticiable or beyond the competence or the

jurisdiction of courts to wrestle with.” Murphy, 993 F.2d at 873 (quotations and

alterations omitted). Thus, review of military personnel decisions is limited to situations

where “the Secretary’s discretion is limited, and Congress has established ‘tests and

standards’ against which the court can measure . . . conduct.” Id. “Courts can review

military decisions when the plaintiff argues that the military did not comply with a

governing statute or regulation.” Miglionico v. United States, 108 Fed. Cl. 512, 521

(2012); see also Lindenau v. Alexander, 663 F.2d 68, 71 (10th Cir. 1981) (“[A]ctions

against military officials for violating their own regulations are reviewable or

justiciable.”). When reviewing such determinations, “[t]he court is not called upon to

exercise any discretion reserved for the military, it merely determines whether the

procedures were followed by applying the facts to the statutory or regulatory standard.”

Murphy, 993 F.2d at 873.

       Here, plaintiff has not alleged that defendant violated its own regulations or

policies in altering his medical records. In fact, plaintiff claims that the Academy “does

not have any public guidelines or procedures dictating when, where and why a cadet[’s]

medical records may be changed by an individual that has never seen or examined a

particular cadet(s).” Docket No. 37 at 14, ¶ 65. Instead, pl aintiff argues that his claim

related to his medical records is justiciable under 10 U.S.C. § 1558, see Docket No. 51

at 4, which provides that “[a] court of the United States may review a recommendation

of a special board or an action of the Secretary of the military department concerned on


                                             8
the report of a special board.” 10 U.S.C. § 1558(f)(3). A “special board” refers to:

       a board that the Secretary of a military department convenes under any
       authority to consider whether to recommend a person for appointment,
       enlistment, reenlistment, assignment, promotion, retention, separation,
       retirement, or transfer to inactive status in a reserve component instead of
       referring the records of that person for consideration by a previously
       convened selection board which considered or should have considered
       that person.

10 U.S.C. § 1558(b)(1)(A). “Such term includes a board for the correction of military

records [i.e., the AFBCMR] convened under section 1552 of this title, if designated as a

special board by the Secretary concerned.” 10 U.S.C. § 1558(b)(1)(B).

       This statute does not render plaintiff’s claim justiciable. Plaintiff’s complaint

contains no allegation that the decision he challenges was made by a “special board.”

See Docket No. 37. Rather, plaintiff alleges that his medical records were changed by

an individual. Id. at 12, ¶ 57. Plaintiff’s lawsuit is not a challenge to an AFBCMR

decision; rather, it is a stand-alone lawsuit challenging the alleged alteration of his

records. Because plaintiff’s lawsuit does not seek review of a special board decision,

he has failed to establish that his due process claim is justiciable under 10 U.S.C.

§ 1558(f)(3). See Crumley v. United States, 122 Fed. Cl. 803, 806 (2015) (“It is

plaintiff’s burden to establish subject-matter jurisdiction . . . [h]e must thus show from

the administrative record that the corrections board was convened as a ‘special board’

under the statute.”). And because plaintiff has not set forth and standards from “which

the court can measure [defendant’s] conduct,” Murphy, 993 F.2d 873, plaintiff has not

met his burden of demonstrating that his claim is justiciable. See Roth v. United States,

378 F.3d 1371, 1386 (Fed. Cir. 2004) (“We agree with the government that in order for


                                              9
an officer’s claim to the correction of his record to be justiciable, there must exist

standards by which a court can review the military decisions at issue.”). Accordingly,

plaintiff’s first due process claim will be dismissed.8

                      b. Plaintiff’s disenrollment

       Next, defendant argues that plaintiff’s due process claim regarding his

disenrollment, see Docket No. 37 at 17, must be dismissed as nonjusticiable. Docket

No. 46 at 12. In his amended complaint, plaintiff alleges that he was “involuntar[ily]

disenrolled and discharged from [the Academy,] and subsequently the United States Air

Force, because of arbitrary, capricious, and abusive actions taken on behalf of [the

Academy].” Docket No. 37 at 17, ¶ 84.

       Whether plaintiff’s claim is justiciable turns on the nature of his challenge to his

disenrollment. “The merits of a service secretary’s decision regarding military affairs

are unquestionably beyond the competence of the judiciary to review.” Adkins v. United

States, 68 F.3d 1317, 1322 (Fed. Cir. 1995); see also Stein v. United States, 121 Fed.

Cl. 248, 277 (2015) (“It is [well] settled that responsibility for determining who is fit or

       8
         Plaintiff is currently pursuing an administrative remedy to correct his records
under 10 U.S.C. § 1552(a)(1), which provides that “[t]he Secretary of a military
department may correct any military record of the Secretary's department when the
Secretary considers it necessary to correct an error or remove an injustice.” See also
32 C.F.R. § 865.1 (stating that the “AFBCMR operates within the Office of the
Secretary of the Air Force according to 10 U.S.C. [§] 1552.”). Plaintiff has not indicated
to the Court, and the docket does not reflect, that the administrate proceedings through
which plaintiff is currently challenging the alleged alteration of his medical records is
complete. If plaintiff is not successful, he may appeal the AFBCMR’s decision if his
claims are justiciable – i.e., if they challenge the procedures underlying the decision
rather than the decision’s merits. Cf. Hanson v. Wyatt, 552 F.3d 1148 (10th Cir. 2008)
(hearing appeal of district court’s decision reviewing Army Board for Correction of
Military Records (“ABCMR”)’s decision).

                                              10
unfit to serve in the armed services is not a judicial province and that courts cannot

substitute their judgment for that of the military departments when reasonable minds

could reach differing conclusions on the same evidence.”) (quotation omitted).

However, “not every claim arising from a military decision presents a nonjusticiable

controversy.” Adkins, 68 F.3d at 1323. “[A]lthough the merits of a decision committed

wholly to the discretion of the military are not subject to judicial review, a challenge to

the particular procedure followed in rendering a military decision may present a

justiciable controversy.” Id. (emphasis omitted). However, “judicial review is only

appropriate where the military's discretion is limited and Congress has established

tests and standards against which the court can measure the military's conduct.”

Nishitani v. United States, 42 Fed. Cl. 733, 737-38 (1999); see also Voge v. United

States, 844 F.2d 776, 780 (1988) (“A controversy is ‘justiciable’ only if it is one which

the courts can finally and effectively decide, under tests and standards which they can

soundly administer within their special field of competence.”) (quotation omitted).

“Unless such a test or standard is provided, courts must abstain.” Murphy, 993 F.2d at

873. Thus, the Court must determine whether plaintiff challenges the merits of the

disenrollment decision or whether he challenges a particular procedure – and has

identified that procedure – followed in effectuating his disenrollment.

       In his amended complaint, plaintiff claims that his disenrollment was “based on

information gleamed [sic] from an improper investigation, a coerced confession,

improper use of past actions, and use of incorrect Falsified Medical Records.” Docket

No. 37 at 17, ¶ 85. He alleges that his disenrollment was part of a “selective


                                             11
prosecution” because “other Cadets had committed multiple, pervasive and more

serious infractions than [plaintiff], but [were] never subjected to involuntary

disenrollment.” Id. at 17-18, ¶ 86. Finally, plaintiff claims that, “[u]pon information and

belief, the involuntary [d]isenrollment proceedings were initiated and completed in

violation of [the Academy’s] policies.” Id. at 18, ¶ 87.

       The Court finds that plaintiff has not raised a justiciable claim based on his

military disenrollment. While plaintiff alleges that his disenrollment “[was] initiated and

completed in violation of [the Academy’s] policies,” id., he does not identify specific

policies that the Academy allegedly violated or allege how these violations occurred.

Id. at 17-18, ¶¶ 83-87.9 This prevents the Court from evaluating defendant’s conduct

and renders the claim nonjusticiable. See Nishitani, 42 Fed. Cl. at 738 (finding that

plaintiff’s allegation that the Air Force removed the plaintiff from active duty in violation

of Air Force regulations and procedures was not reviewable because “the court [was]

without tests and standards to evaluate the Air Force's conduct”); see also Gavin v.

United States, 47 Fed. Cl. 486, 493 (2000) (dismissing claims for reinstatement and

back pay because plaintiff did not allege any specific procedural violation). Insofar as

plaintiff alleges that his disenrollment was part of a “selective prosecution” because

other cadets were not disciplined for worse behavior, this allegation goes to the merits

of plaintiff’s disenrollment and is not within the competency of the Court. Adkins, 68


       9
         Plaintiff alleges that the investigator for his hearing “believed many of
the individuals he interviewed made false claims because they were pressured to
by high ranking officers at the [Academy].” Docket No. 37 at 11, ¶ 49. Not only is this
allegation speculative, plaintiff does not identify any specific policy that such conduct
violates.

                                             12
F.3d at 1322. For these reasons, plaintiff’s disenrollment claim will be dismissed as

nonjusticiable.

       B. Plaintiff’s Negligence Claim

       In his amended complaint, plaintiff raises a negligence claim based on the

alleged falsification of his medical records. Docket No. 37 at 15-17. Specifically, he

alleges that the Academy owes a duty of care to its students, officers, and enlisted

personnel, and that its agent, Ms. Price, “owes her patients a duty of care.” Id. at 16,

¶¶ 74, 76. He alleges that the Academy must ensure that only verifiable health

information is placed in students’ medical records and that the Academy breached its

duty of care when it ordered or allowed that falsified medical records be placed in his

file. Id., ¶¶ 77-79. He alleges that Ms. Price breached a duty of care when she

allegedly falsified his medical records. Id. Defendant argues that, while plaintiff has

labeled this claim a negligence claim, it is more properly classified as a defamation

claim. Docket No. 46 at 8. Defendant contends that the cl aim suffers from three

jurisdictional defects: (1) plaintiff failed to raise this claim to the Air Force as required

by the FTCA; (2) the claim is barred under 28 U.S.C. § 2680(h); and (3) the claim is

barred under the Feres doctrine. Id. at 8-9. Plaintiff responds that, while “[i]t is true

that the result of what is at least a negligent diagnosis by the government is defamatory

and retaliatory,” this does not convert his negligence claim to a defamation claim.

Docket No. 51 at 10. Thus, plaintiff argues that his claim may proceed.

       Plaintiff is incorrect. The FTCA’s waiver of sovereign immunity does not apply to

“[a]ny claim arising out of . . . libel[] [or] slander.” 28 U.S.C. § 2680(h). This exception


                                              13
includes claims that, while perhaps classified as another type of claim, sound in libel or

slander. See Hobdy v. United States, 1992 WL 149871, at *3 (10th Cir. 1992)

(unpublished) (negligence claim is “barred by § 2680(h) if [it] arise[s] out of libel and

slander.”); see also Sheehan v. United States, 896 F.2d 1168, 1171 (9th Cir. 1990)

(“Regardless of the plaintiff’s characterization of the cause of action, § 2680(h) bars

suit for claims based on conduct which constitutes one of the excepted torts.”); see also

Parker v. United States, 2011 WL 13189942, at *6 n.4 (D. Ariz. May 6, 2011) (“To the

extent that the harm alleged is actually the result of the publication of the OIG Report,

which allegedly contained false and misleading information about VBP, the claim is

based on libel and is barred by 28 U.S.C. § 2680(h).”).

       “A written defamatory statement is libel.” McGettigan v. Di Mare, 173 F. Supp.

3d 1114, 1125 (D. Colo. 2016); see also Stump v. Gates, 777 F. Supp. 808, 825 (D.

Colo. 1991) (“The elements of a libel claim are: (1) a written defamatory statement of

and concerning the plaintiff; (2) published to a third party; (3) with the publisher’s fault

amounting to at least negligence; and (4) either actionability of the statement

irrespective of special damages or the existence of special damages caused by the

publication.”). While plaintiff has couched his claim as one that raises an allegation of

negligence, the specific allegations therein demonstrate that the claim sounds in libel

or defamation. See Docket No. 37 at 16, ¶ 78 (alleging that Ms. Price falsified his

medical records); see also Hobdy, 1992 WL 149871, at *3 (citing Jimenez-Nieves v.

United States, 682 F.2d 1, 6 (1st Cir. 1982) (“Libel and slander are the equivalent of

defamation.”). As a result, plaintiff’s claim is barred by 28 U.S.C. § 2680(h)’s exception


                                             14
for the waiver of sovereign immunity and will be dismissed.

       C. Plaintiff’s Claim Under the Military Pay Act, 37 U.S.C § 204

       Defendant contends that plaintiff’s claim for improper denial of promotion under

the Military Pay Act must be dismissed because the Court lacks jurisdiction to hear the

claim. Docket No. 46 at 13. Specifically, defendant asserts that the Tucker Act, 28

U.S.C. § 1491, “vests jurisdiction for non-tort claims against the United States for

damages greater than $10,000 in the Court of federal claims.” Id. “Therefore,”

defendant argues, “the Court of Federal Claims has exclusive jurisdiction over

[plaintiff’s] claim.” Id. at 14.

       The Tucker Act provides that “[t]he United States Court of Federal Claims shall

have jurisdiction to render judgment upon any claim against the United States founded

either upon the Constitution, or any Act of Congress or any regulation of an executive

department, or upon any express or implied contract with the United States, or for

liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.

§ 1491(a)(1). While the Tenth Circuit has stated that “[t]he Tucker Act vests exclusive

jurisdiction with the Court of Federal Claims for claims against the United States

founded upon the Constitution, Acts of Congress, executive regulations, or contracts

and seeking amounts greater than $10,000,” Normandy Apartments, Ltd., v. U.S. Dep’t

of Hous. and Urban Dev., 554 F.3d 1290, 1295 (10th Cir. 2009) (citation omitted), it has

since clarified that the Court of Federal Claims’s jurisdiction “is only exclusive over

claims which no other federal court has the authority to hear.” Wyodak Res. Dev. Corp.

v. United States, 637 F.3d 1127, 1130 (10th Cir. 2011). “If there is an independent


                                            15
source of subject-matter jurisdiction over a claim against the United States, and some

waiver of sovereign immunity other than the Tucker Act, a plaintiff is free to proceed in

district court.” Id. However, “there is rarely any statute available that waives sovereign

immunity for suits in the district court, other than the Tucker Act with its $10,000 limit.”

Id. (citation omitted).

       Plaintiff has not set forth a statute other than the Tucker Act that would waive the

government’s sovereign immunity over his Military Pay Act claim. See Docket No. 51 at

12-13. Instead, plaintiff argues that his “claims for back pay and other costs are

grounded in his due process and negligence claims which represent an independent

source of relief,” and because his “claims are tied to the due process and negligence

claims,” the Court has jurisdiction over this lawsuit. Id. at 13. Plaintiff is incorrect. See

Miller v. United States, 119 Fed. Cl. 717, 729 (2015) (“It is well-settled that . . . due

process guarantees are not money-mandating sources of law to support military pay

claims.”).

       The Federal Circuit has “long recognized that the Military Pay Act ‘provides for

suit in [the Claims Court] when the military, in violation of the Constitution, a statute, or

a regulation, has denied military pay.” Antonellis v. United States, 723 F.3d 1328, 1331

(Fed. Cir. 2013) (quoting Dysart v. United States, 369 F.3d 1303, 1315 (Fed. Cir. 2004)

(alterations in original)); see also Miller v. United States, 119 Fed. Cl. 717, 729 (2015)

(Federal Claims Court stating that “[c]laims for back pay based on the Military Pay Act

are generally considered to be within the jurisdiction of this court.”). This jurisdiction

applies to claims alleging that back pay is owed due to a denial of a promotion. See


                                              16
Antonellis, 723 F.3d at 1332-33.

       Because plaintiff has failed to set forth an independent source of the

government’s waiver of sovereign immunity for suits in the district court, plaintiff has

failed to demonstrate that the Court of Federal Claims’ jurisdiction is not exclusive and

has failed to meet his burden of demonstrating that the Court has jurisdiction over his

Military Pay Act claim. Salazar, 2009 WL 3052292, at *2.

       “A court may sua sponte cure jurisdictional and venue defects by transferring a

suit under the federal transfer statutes, 28 U.S.C. §§ 1406(a) and 1631, when it is in

the interests of justice.” Trujillo v. Williams, 465 F.3d 1210, 1222 (10th Cir. 2006). The

Tenth Circuit has “interpreted the phrase ‘if it is in the interest of justice’ to grant the

district court discretion in making a decision to transfer an action or instead to dismiss

the action without prejudice.” Id.

       Section 1631 of Title 28 of the United States Code, however, does not expressly

contemplate the transfer of a claim. The statute provides that, when a “court finds that

there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer

such action . . . to any other such court . . . in which the action or appeal could have

been brought at the time it was filed or noticed.” 28 U.S.C. § 1631. “There is a lack of

agreement among the courts about whether a court has authority to transfer certain

claims or can only transfer an entire action.” Christopher v. Reaching Fourth Ministries,

2018 WL 501004, at *6 (S.D. Cal. Jan. 22, 2018) (citing cases and “adher[ing] to the

express text of Section 1631 and declin[ing] to sever” certain claims); but see F.D.I.C.

v. McGlamery, 74 F.3d 218, 222 (10th Cir. 1996) (approving district court’s transfer of


                                                17
certain claims where it did not have personal jurisdiction over all parties because the

district court’s order could be “construed as a severance of the claims under Rule 21.”).

McGlamery determined that it was appropriate for the district court to sever certain

parties under Rule 21 of the Federal Rules of Civil Procedure – when it did not have

personal jurisdiction over those parties – and to transfer the case to a court of

competent jurisdiction. See McGlamery, 74 F.3d at 222; see also Fed. R. Civ. P. 21

(“On motion or on its own, the court may at any time, on just terms, add or drop a party.

The court may also sever any claim against a party.”).

       Regardless of whether the Court can sever plaintiff’s Military Pay Act claim and

transfer it to the Court of Federal Claims, the Court finds that transfer is not warranted.

“Whether to transfer an action or instead to dismiss the action without prejudice is a

decision committed to the discretion of the district court.” Murray v. Jewell Cty., Kan.,

No. 11-cv-00596-DME-KMT, 2011 WL 2601528, at *3 (D. Colo. June 30, 2011) (citing

Trujillo, 465 F.3d at 1222-23). Factors weighing in favor of transfer instead of dismissal

include “that the new action would be time barred,” that the claims are “likely to have

merit,” and that “the original action was filed in good faith rather than filed after [the]

plaintiff either realized or should have realized that the forum in which he or she filed

was improper.” Trujillo, 465 F.3d at 1223 n.16 (citations omitted).

       The Court finds that the second factor – whether the claims are likely to have

merit – is dispositive. The Court of Federal Claims has determined that “[m]ilitary

promotion decisions are nonjusticiable issues.” Strickland v. United States, 36 Fed. Cl.

651, 655 (1996). Plaintiff’s argument that he is not seeking a promotion, but rather “is


                                              18
only asking . . . [that] the mental health records at issue be corrected which merely

makes him eligible for a promotion,” Docket No. 51 at 3, does not change thi s

conclusion. First, the Court has already determined that it cannot interfere with internal

military personnel decisions. Moreover, in his complaint, plaintiff specifically requests

an order “directing [the Academy] to make [him] eligible . . . to be commissioned as an

officer in the Colorado Army National Guard.” Docket No. 37 at 21, ¶ 3. See

Strickland, 36 Fed. Cl. at 655 (holding that military-promotion claim is not justiciable

because “[t]here are no regulatory tests or standards for the court to determine whether

or not plaintiff would have received a promotion to Master Sergeant if his 1990 EPR

were either removed from his personnel file or modified as sought.”). Because the

Court finds that plaintiff’s claim is not likely to have merit, in the interest of judicial

economy, it will dismiss plaintiff’s claim rather than transfer it to the Court of Federal

Claims.

       D. Declaratory Judgment Claim

       Plaintiff’s remaining claim arises under the Declaratory Judgment Act, 28 U.S.C.

§ 2201. This section provides that, “[i]n a case of actual controversy within its

jurisdiction, . . . any court of the United States, upon the filing of an appropriate

pleading, may declare the rights and other legal relations of any interested party

seeking such declaration.” 28 U.S.C. § 2201(a). Defendant argues that plaintiff’s

declaratory judgment claim must be dismissed for lack of jurisdiction because the

Declaratory Judgment Act provides no independent basis for the Court’s jurisdiction.

Docket No. 46 at 15. Indeed, the Tenth Circuit has determined that “does not confer


                                               19
jurisdiction upon federal courts, so the power to issue declaratory judgments must lie in

some independent basis of jurisdiction.” Cardtoons, L.C. v. Major League Baseball

Players Ass’n, 95 F.3d 959, 964 (10th Cir. 1996) (citations omitted). Plaintiff argues

that his “declaratory relief claim and request is rooted in all of the substantive and

procedural due process claims discussed above,” and if he “is successful in these

claims[,] then the [C]ourt may grant the declaratory relief requested because it has an

independent basis of jurisdiction in the substantive and procedural due process

claims.” Docket No. 51 at 14. The Court has determined that plaintiff’s due process

claims are not justiciable and, accordingly, these claims cannot be the independent

basis of jurisdiction required by the Declaratory Judgment Act. See Morgan v.

McCotter, 365 F.3d 882, 887 (10th Cir. 2004) (stating that “justiciability implicates this

court’s jurisdiction” and that the court has a duty to determine whether a case presents

a justiciable controversy). As a result, plaintiff’s declaratory judgment claim will be

dismissed for lack of jurisdiction.

IV. CONCLUSION

       For these reasons, it is

       ORDERED that defendant’s Motion to Dismiss Pursuant to Rule 12(b)(1) and

Rule 12(b)(6) [Docket No. 46] is GRANTED. It is further

       ORDERED that plaintiff’s claims are DISMISSED without prejudice. It is further

       ORDERED that, within 14 days of the entry of this order, defendant may have its

costs by filing a bill of costs with the Clerk of Court. It is further

       ORDERED that this case is closed.

                                               20
DATED March 30, 2020.

                        BY THE COURT:


                        ____________________________
                        PHILIP A. BRIMMER
                        Chief United States District Judge




                          21
